Citation Nr: 1446839	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-31 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from February 10, 2003 to June 15, 2004. 

This matter came before the Board of Veterans' Appeals (Board) on appeal of a September 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled for a hearing before the Board in May 2012.  He withdrew this request during a May 2012 phone conversation.

The appeal was remanded by the Board in December 2012 for development of the record.


FINDINGS OF FACT

1. The Veteran served on active duty from February 10, 2003 to June 15, 2004.  He was discharged with 1 year, 4 months, and 6 days of service.  

2.  The Veteran's DD Form 214 reflects a separation code of "JHJ" (unsuitability (reason unknown)/unsatisfactory performance), and the narrative reason for separation was "unsatisfactory performance."
 
3.  The Veteran was not discharged due to a service-connected disability, a pre-existing medical condition, hardship, voluntary for the convenience of the government after completing at least 20 months of an initial obligated period of less than three years, involuntarily for the convenience of the government as a result of a reduction in force, and/or physical or mental condition not characterized as a disability and not the result of misconduct that interferes with duty.



CONCLUSION OF LAW

The Veteran has not met the basic eligibility criteria for entitlement to educational assistance under Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 3011 West 2002); 38 C.F.R. § 21.7042 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims whose resolution turns on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 

The Board notes that resolution of the issue in this case turns on statutory interpretation.  See Smith, 14 Vet. App. at 231-32.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.  However, the Board notes that VA has obtained the Veteran's service treatment records and service personnel records.  Moreover, the Board has also obtained the Veteran's VA disability claims file.  Neither the service department nor the Department of Defense has stated or suggested that there exist any other records pertaining to the events of the Veteran's discharge.  Thus, the Board finds that any further attempts to obtain additional records would be futile.


Analysis

The Veteran has applied for basic educational assistance under the provisions of 38 U.S.C.A., Chapter 30, also known as the Montgomery GI Bill, which provides an educational assistance program to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3011.  The program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates and not preceding certain prescribed dates, or meeting certain other exceptional criteria.  See 38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042, 21.7045.

Specifically, in pertinent part, to be eligible for Chapter 30 benefits, an individual must have first become a member of the Armed Forces or first entered on active duty as a member of the Armed Forces after June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(A).  The individual also must have served an obligated period of active duty.

In the case of an individual with a three-year period or more of obligated service, the individual must have completed not less than three years of continuous active duty.  If the obligated period of service is less than three years, however, the Veteran must serve at least two years of continuous active duty in the Armed Forces.  38 U.S.C.A. § 3011(a)(1)(A)(i).

However, an individual who does not meet the service requirements may still be eligible for Chapter 30 benefits when he has been discharged or released from active duty for certain specified reasons.  Under 38 C.F.R. § 21.7042(a)(5), those reasons include when an individual is discharged or released from active duty for: 

(i) a service-connected disability; 
(ii) for a medical condition which pre-existed service on active duty and which VA determines is not service-connected; 
(iii) discharge or release under 10 U.S.C.A. § 1173 (hardship discharge); 
(iv) for the convenience of the Government; 
(v) involuntarily for the convenience of the Government as a result of a reduction in force; or 
(vi) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty. 

38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5). 

The Veteran contends that he is basically eligible for VA educational benefits under chapter 30.  In this regard, the Board notes that the Veteran entered active service well after June 30, 1985, and that he has an honorable discharge.  The Veteran does not dispute that he has less than the requisite three years of active duty.  However, he argues that he was discharged due to failure to satisfactorily complete his physical fitness tests, and that the reason he was unable to complete these tests was due to a right shoulder disability, for which service connection has now been established.  The Veteran believes that he was therefore discharged as a result of a service connected disability, and that he is excepted from the three year requirement.  A review of the record confirms that service connection has been established for a right shoulder disability.

In this case, the Veteran was involuntarily separated from service after having completed one year, four months, and six days of service, or just over 16 months continuous active duty from February 2003 to June 2004.  His DD Form 214 denotes he received a high school diploma or its equivalent.  His DD Form 214 shows the character of his discharge was "Honorable," and lists as the reason for his involuntary separation "Unsatisfactory Performance." Thus, all basic eligibility requirements for Chapter 30 education benefits under 38 C.F.R. § 21.7042(a) are met, with the important exception of the three-year length of service requirement.

Review of the record discloses that the Veteran's body fat was tested in August 2002, during processing for enlistment.  At that time, his maximum allowable body fat was 26 percent, and his measured body fat percentage was 25.30.  His body fat was again measured in November 2002, and February 2003.  On two occasions in November 2002, the Veteran's body fat percentage was not in compliance with Army standards.  

A February 2003 developmental counseling form indicates that the Veteran was administered a diagnostic Army physical fitness test (APFT), and that he had failed to score the minimum score in all three events.  He was advised that this was his first APFT failure at his post, and that he would be placed on special population physical training until such time that he passed his APFT.  He was further advised that if present duty performance continued it could be cause for separation action.  The author noted that if separated for duty performance, the favorable character of discharge was a general discharge, which might cause undue hardship and acceptability for employment in the civilian community.

In April 2003, the Veteran reported right shoulder pain.  The assessment was right shoulder strain.  The provider placed the Veteran on profile, prohibiting him from overhead hand movements and pushups for two weeks.  In May 2003 a medical provider noted that the Veteran had fallen on his right elbow during basic training and suffered a shock transmitting injury to his right shoulder.  A May 2003 X-ray report indicates no evidence of fracture, and no evidence of inflammatory, neoplastic, or arthritic change.  The soft tissue structures demonstrated no sign of abnormality.

The Veteran underwent physical therapy in June and July 2003.  He was instructed in exercises for range of motion and strength.  Physical therapists indicated assessments of impingement syndrome and rotator cuff strain.  In July 2003, a primary care provider noted that right shoulder impingement syndrome was improving.  This provider renewed the Veteran's profile for at least another 10 days.  

In October 2003, the Veteran was enrolled in the Army weight management program.  His body fat was noted to be 31.17 percent.  The provider noted that there was no medical reason for the Veteran's weight gain.  She also noted that the Veteran had right shoulder strain.  

An APFT score card indicates that the Veteran was tested in February and April 2004.  On both occasions, his weight and body fat percentage were not within Army standards.

A March 2004 developmental counseling form indicates that the Veteran had been repeatedly corrected in his inability to stand at the position of attention.  The author further noted that the Veteran's instructor had advised her that he was a consistent distraction in class, which was disrespectful and would not be tolerated.  The Veteran was warned that if he continued to be a distraction he would be administratively pulled from class for retraining on discipline and respect toward superiors.  He was advised that continued misconduct might be a cause for separation action, and that he could receive an under other than honorable conditions discharge.    

An April 2004 developmental counseling form indicates that all members of a formation were assigned to write an essay for talking during curfew formation.  The author indicated that the Veteran failed to complete the essay in a satisfactory manner, making a mockery of the assignment.  She further noted that during questioning about the essay and the Veteran's desire to continue military service, he displayed disrespect through deportment.  She indicated that as a result of the Veteran's lack of professionalism, he was given physical corrective training, during which on several occasions, he was heard using profanity.  She stated that, in addition to losing his military bearing, the Veteran clearly demonstrated his inability to control his anger.  She advised the Veteran that she was recommending he be assigned to attend anger management classes.  She further advised the Veteran that his behavior was an embarrassment to his platoon, the unit, and the Army.  She advised him that it was obvious that he lacked discipline and mental and physical strength.  She noted that the Veteran was void of discipline and that he might be on the path for separation from the Army.  The Veteran was advised that misconduct could be cause for separation action, and that the least favorable character of discharge under those conditions would be one under other than honorable conditions, which might reflect on his eligibility for Veterans' benefits.  
The counseling form was forwarded to the commander with a recommendation for punishment under the Uniform Code of Military Justice (UCMJ).
In May 2004, the Veteran was subjected to Article 15 proceedings under the UCMJ.  The charge included the Veteran's disrespectful deportment toward his drill sergeant and use of profane language when given corrective training, and willful disobeying an order to complete an essay on integrity and discipline.  

A May 2004 developmental counseling form indicates that the Veteran was counseled on his extra duty and restriction as the result of his Article 15 punishment.  

A subsequent May 2004 developmental counseling form indicates that as part of the punishment handed down by the company commander during an Article 15 hearing, the Veteran was to write an essay.  He was advised that the minimum word requirement was not met, and that within his essay, he made several comments that were disrespectful to the company commander and offensive to his drill sergeant.  The author stated that the Veteran had proved during his year in the Army that he had not grasped the Army values and had little if any respect for authority.  He noted that he had spent a considerable amount of time discussing the steps required to be a success in the Army, and how to get off of the Army weight control program.  He stated that the Veteran had ignored his suggestions and had refused to learn from prior mistakes.  The Veteran was advised that he had become a distraction to the other soldiers and was not progressing in his soldier development.  He was further advised that he had proven that he could not think, look, or act like a soldier.  He was told that he was being counseled for misconduct, and such could be cause for separation action.  He was advised that if separated from misconduct, he could receive an under other than honorable conditions discharge.  

Finally, an additional May 2004 developmental counseling form notes that the Veteran was being informed of initiation to separate him under Army regulation.  The author noted that the Veteran's behavior was not congruent with Army values.  He noted that the Veteran had failed two APFTs, that his body fat was over accepted Army standards, and that he was unable to grasp the Army values system and was continually disrespectful toward superiors.  He was told that he was being counseled for misconduct, and such could be cause for separation action.  He was advised that if separated for misconduct, he could receive an under other than honorable conditions discharge.  

In a May 2004 memorandum to the battalion commander, the Veteran's company commander recommended him for separation.  At that time, the company commander also notified the Veteran by memorandum of the initiation of this action.  He noted that the Veteran had failed to develop sufficiently to participate satisfactorily in further training or become a satisfactory soldier.  He further noted that the Veteran lacked the motivation and discipline to be successful in the military, and that it was not feasible or appropriate to accomplish other disposition in the case.  He indicated that there was no medical data meriting consideration in the overall evaluation to separate the Veteran and in the determination as to the appropriate characterization of service.  Subsequently, the battalion commander approved the request for separation.  

On separation processing in May 2004, the Veteran reported right shoulder pain and a history of physical therapy with no improvement.  The assessment was subacromail bursitis and obesity.  

The Veteran also underwent a mental status examination on separation processing in May 2004.  No diagnoses were rendered.  

A May 2004 report of medical assessment indicates the Veteran's report of having suffered from a shoulder problem while on active duty, for which he did not seek medical care.  He stated that he was uncertain whether he would seek VA disability.

In June 2004, the Veteran acknowledged that he had been advised of the basis for the contemplated action to separate him for unsatisfactory duty performance.  He waived consideration of his case by an administrative separation board.  He waived personal appearance before an administrative separation board.  He submitted no statements in his behalf.  

In an August 2004 statement, the Veteran indicated that he was put out of the service early because he had hurt his right shoulder during basic training and was unable to perform physical training at the acceptable level.  

In his September 2009 notice of disagreement, the Veteran argued that his discharge was initiated for his failure to adequate score on two consecutive APFTs, and that the reason for his failure to score adequately was because of a shoulder injury sustained in basic training.  He maintained that he was not afforded sufficient time to recover from the injury, and that after two failed APFTs, he was recommended for discharge.  He stated that although he was discharged from service due to unsatisfactory performance, this did not necessarily mean that there were disciplinary problems.  He pointed to his treatment records, noting that he was on profile and that APFTs were administered during the period during which he should have been recovering.  He maintained that the unsatisfactory performance discharge was based on his unsatisfactory physical performance.  

Having carefully reviewed the record, the Board concludes that the Veteran does not meet the cited criteria to establish basic eligibility for education benefits under the Montgomery GI Bill.  As noted, the Veteran's DD Form 214 reflects that the separation code was "JHJ," and the narrative reason for separation was "unsatisfactory performance."  

In reaching this conclusion, the Board has considered the Veteran's contention that his unsatisfactory performance was the result of failing two APFTs due to his right shoulder disability.  The Board observes that Army Regulation (AR) 635-200, Section II, paragraph 13-5 requires the unit commander to forward the case recommending that the Soldier be processed through medical channels when UCMJ action is not initiated and when the Soldier has an incapacitating physical or mental illness that was the direct or substantial contributing cause of the conduct for which separation action is being considered.  Notably, this action was not taken in this case.  Rather, the Veteran's failure to pass two APFTs was noted as only one reason for administrative separation action.  Overall, the Veteran was found by his superiors to have failed to develop sufficiently to participate satisfactorily in further training or to become a satisfactory soldier.  His drill sergeant noted that the Veteran lacked the motivation and discipline to be successful in the Army.  Thus, although the Veteran's inability to successfully complete his APFTs during service was considered by his superiors in the decision to administratively separate him from service, it was only one factor in the determination that the Veteran's performance was not satisfactory.  Based on the overwhelming evidence of repeated counseling, the Board finds that the Veteran's misconduct, lack of discipline, and inability to grasp Army values played the greatest part in the determination to separate him for unsatisfactory performance.  

The Board is bound by the service department's determination for the reason of the Veteran's separation from the military and is not at liberty to change such determination.  Service department determinations as to a Veteran's service are binding on VA.  The service department's decision on such matters is conclusive and binding on VA.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, in light of the foregoing, the Veteran is not eligible for Chapter 30 benefits under 38 U.S.C.A. § 3011(a)(1)(B) as he was discharged for unsatisfactory performance as opposed to a service-connected disability.  

The Board has carefully considered the contentions advanced by the Veteran.  The legal criteria governing eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code are, however, quite specific. There is simply no legal basis to find the veteran eligible for educational assistance benefits under the MGIB, Chapter 30, Title 38, United States Code.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis at 430 (1994).

ORDER

Entitlement to basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code is denied.

____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


